Citation Nr: 1747021	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  07-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, claimed as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for arthritis of the knees, claimed as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for neuropathy of the hands, including acute and subacute peripheral neuropathy and early-onset peripheral neuropathy, to include as secondary to in-service exposure to herbicides.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2009, the Board denied, inter alia, the above claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court) and in September 2010, the Court issued a memorandum decision vacating the February 2009 decision.

In February 2011, May 2014, May 2015, January 2016, and July 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

The Board additionally notes that the Veteran attended hearings before Veterans Law Judges in November 2008, February 2015 and May 2017.  The Veterans Law Judges who conducted the November 2008 and February 2015 hearings are no longer employed by the Board.  The Veteran requested a hearing with an active member of the Board and the undersigned Veterans Law Judge held the May 2017 videoconference hearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for arthritis of the hips and knees, and neuropathy of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his sleep apnea, contending that the disability had its onset in service, when he experienced symptoms including difficulty sleeping.  For the reasons discussed below, the Board finds that service connection for sleep apnea is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

That the Veteran has a current diagnosis of sleep apnea is not in dispute and, as such, the current disability requirement is met.  See, e.g., April 2013 VA treatment records.

The Veteran asserts that his sleep apnea began in service and has continued since that time.  Although his service treatment records do not reflect a diagnosis of or specific treatment for sleep apnea, the Veteran has offered supporting lay statements from his wife and a fellow service member.  In a June 2017 statement, the Veteran's wife, who was married to the Veteran before he entered service, stated that prior to service he did not snore, but that she noticed that after he returned home from service he started snoring.  In a June 2017 correspondence, the Veteran's bunkmate reported that when they were first assigned to the same barrack in 1968, the Veteran did not snore but that when they were later promoted and had their own rooms across from each other, he could hear the Veteran snoring loudly even from within his own room.

Nevertheless, the record contains several negative nexus opinions.  The first, furnished by a VA examiner in January 2012, reasoned that sleep apnea was not related to service because the service treatment records had no documentation showing that sleep apnea began during service.  In May 2015, however, the Board found the opinion inadequate because the absence of service treatment records showing in-service evidence of the Veteran's claimed disabilities is not fatal to claims for service connection.

Thereafter, additional opinions were obtained in June 2015 and August 2015.  The examiners there reasoned that sleep apnea was unrelated to service because the first concrete evidence of a diagnosis of sleep apnea occurred in the 1990s, more than 20 years after service.  In July 2016, the Board found the opinions inadequate because they had failed to adequately consider the Veteran's testimony that his sleeping difficulties began during service.

In October 2016, another VA opinion concluded that the Veteran's sleep apnea was unrelated to service because even if the Veteran experienced sleeping difficulties during service, difficulty sleeping can be due to many other factors including posttraumatic stress disorder (PTSD), for which the Veteran is service connected.  The examiner also noted that a sleep apnea diagnosis requires more than just symptoms of difficulty sleeping and that the Veteran had not been diagnosed until many years after service.  The Board does not find this reasoning persuasive.  First, there is no requirement that evidence of in-service incurrence of a disorder be certain or beyond a reasonable doubt.  The examiner's statement that the Veteran's in-service sleeping difficulties could have been the result of other disorders, also implies that it could have been due to sleep apnea. Moreover, it is equivocal about other causes. Further, the opinion appears to be stating that because no sleep study was performed during service, or soon thereafter, and consequently no diagnosis was furnished during this time period, the condition likely did not exist.  The Board also rejects this reasoning.  Such evidence merely demonstrates that the testing required to diagnose sleep apnea was not conducted.

For these reasons, the Board gives little weight to the VA opinions discussed above.  What remains are the competent and credible lay statements of the Veteran, his wife, and his buddy, confirming that the same sleep apnea-related symptoms by which he is now beset were present during service.  As such, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107.  The appeal is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

Regarding the knees and hips, the Veteran contends while he was installing a water tower in service, he fell about 20 feet and injured both his knees and hips.  He claims that although his hips and knees began hurting at that time, and have continued to hurt ever since, he did not go to sick call or request medical attention because there were other people with more urgent medical needs.  The Veteran has also claimed that his hip disorders developed secondary to knee disorders incurred in service.

In June 2017, the Veteran submitted a statement from a buddy who served with him and who attested to witnessing the Veteran fall off of the water tower.  His buddy also reported that after the fall, he occasionally witnessed the Veteran favoring one side of his hips and knees.

The most recent October 2016 VA opinion did not specifically address these contentions.  Although a prior August 2015 VA opinion addressed to a certain extent a similar contention, this opinion was deemed inadequate by the Board in the July 2016 remand because additional pertinent evidence had been added to the claims file the time of the examination.  Accordingly, an addendum opinion is required.

As to the hands, the Veteran contends that his currently diagnosed neuropathy of the hands is related to service through injury and/or as a result of exposure to herbicide agents.  The Veteran has reported that his hands would fall asleep during service.  In July 2016, the Board requested a medical opinion to address the Veteran's assertion that his hands fell asleep during service and to opine as to whether this was a manifestation of early onset peripheral neuropathy.  Where, as here, a Veteran is presumed to have been exposed to certain herbicide agents during service, certain diseases are presumed associated with such exposure, including particular kinds of peripheral neuropathy.  Of note, during the pendency of the appeal, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

In October 2016, the VA examiner opined that the Veteran's bilateral carpal tunnel syndrome was unrelated to service because, inter alia, the early onset neuropathy that occurs with herbicide exposure is an acute and subacute transient peripheral neuropathy that appears within one year of exposure and resolves within two years from the date of onset and so it would not persist until 2011.  As noted above, however, under the new version of the applicable regulation, while early onset peripheral neuropathy still must manifest within one year of the date of last exposure, it no longer needs to be transient.  Again, the Veteran has asserted that he experienced symptoms such as his hands falling asleep during service.  Accordingly, an addendum opinion is required to address this issue.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records and a copy of this remand to the author of the October 2016 VA opinion or other appropriate VA examiner for an opinion addressing the etiology of the Veteran's current bilateral knee and hips arthritis and neuropathy of the hands.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) Regarding the hips and knees:

i.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee arthritis and bilateral hip arthritis is related to service.

ii.  The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that the current bilateral hip arthritis is proximately due to or aggravated by knee arthritis.  The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

The examiner must consider the Veteran's competent and credible report that he while he was installing a water tower in service, he fell off about 20 feet and injured both his knees and hips and that his knees and hips have hurt since that time.

(b) Regarding the hands:

i.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the symptoms of hands falling asleep during service described by the Veteran were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy.

In answering this question, the examiner is advised that under the revised regulations, while early onset peripheral neuropathy needs to manifest within one year after the date of last exposure to herbicides, it no longer needs to be transient.

The examiner must consider the Veteran's competent and credible report that his hands would fall asleep during service.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


